DETAILED ACTION
This action is in response to the claims filed on May 23rd, 2019. A summary of this action:
Claims 1-20 have been presented for examination.
The specification is objected to
The drawings are objected to
Claims 1, 3-5, 11, 14-16, 18-19 are objected to because of informalities
Claims 3, 5, 14-15, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Claims 1-15, 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1, 11-12, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14-16 of copending Application No. 16/420,167 (reference application).
Claims 1-3, 5, 7-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 8-14 of copending Application No. 16/420,130 (reference application).
Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13-15 of copending Application No. 16/420,130 in view of Glaz 
Claims 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 8-14 of copending Application No. 16/420,130 (reference application). 
Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 8-14 of copending Application No. 16/420,130 (reference application). 
Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010
Claims 2, 4, 6-10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Claims 1 and 11 are substantially identical independent claims in the same statutory category. 
The Examiner is noting this to make the record clear – while one of these claim may have been intended to be directed towards non-transitory storage readable mediums, this is not recited in the present claims. 
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.
See CFR 1.75: “(b) More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.”

Drawings
The drawings are objected to because figures 4 and 8 only recite numbers for the various blocks without clearly stating in the figures what the blocks represent, i.e. there should be text labels in the figures for the various blocks which describe what they represent. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: the equations recited in the instant specification, e.g. ¶ 55 -57, ¶ 62-64 and elsewhere are not produced in clear, solid black lines.
For example, the symbol above the “Y” in the equations is not clearly legible – this symbol may be a circumflex (i.e. a hat symbol), or some other symbol. 
Appropriate correction is required.

Claim Objections
Claims 1, 3-5, 11, 14-16, 18-19 are objected to because of the following informalities: 
Claim 1 recites “the plurality of cells that divide a space around a component;” and “ the plurality of cells that divide the space around a design target component” – the claims has antecedent basis between “the plurality of cells” for both of these recitations, but fails to have antecedent basis for the component, i.e. the claims recite a component and a design target component. This should be the same component, i.e. a component and then “the component” or the like when the claims are read in light of the specification as there is only a single component, as also indicated by the use of “the plurality of cells” in the claim. See figure 1 and ¶ 41-42 – the “component” is labeled “CP” whereas the “plurality of cells” is labelled “CE”. 
Claims 11 and 16 comprise similar recitations and are objected to under a similar rationale
Claims 3, 5, 14-15, 18-19 are objected to as they recite equations however the equations are not produced with solid black lines, i.e. these equations are difficult to read similar to the description of these equations in the specification which is objected to above for a similar rationale. 
Claim 4 recites “a signal generating model” however this is already introduced in claim 2, upon which claim 4 depends – claim 4 should recite “the signal generating model”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 5, 7-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 8-14 of copending Application No. 16/420,130 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending, when taken in combination with dependent claim 4 of the co-pending, anticipates claim 1 of the instant.
Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13-15 of copending Application No. 16/420,130 in view of Glaz 

In addition, claim 2 of the instant recites a “analyzing data storage to configured to store analytic data...” – 1) this is obvious to a person of ordinary skill, and 2) the co-pending application recites this in dependent claim 15 which depends upon independent claim 8. However, independent claim 8 in the co-pending is substantially similar to claim 1 of the co-pending and in the same statutory category of invention, i.e. the co-pending applicant has multiple substantially identical independent claims. In other words claim 2 of the instant is obvious over claim 5 of the co-pending, and claim 2 is anticipated by claim 15 of the co-pending. A similar rationale applies for the instant claims 7-10 over claim 13 of the co-pending. 
Claims 9-10 of the instant recite that the “multiple times iterations” “number” is “predetermined” – this number being “predetermined” is obvious to a person of ordinary skill. 
The rationale for instant claims 11-15 is substantially similar as for claims 1-3, 5, 7-10 as cited above, as they recite similar limitations in the same statutory category of invention. 

Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 8-14 of copending Application No. 16/420,130 (reference application). The rationale for instant claims 16-20 is substantially similar as for claims 1-3, 5, 7-10 as cited above, as they recite similar limitations. In addition, claim 16 is drawn towards a different statutory category of invention, this distinction is obvious to a person of ordinary skill. 
In addition, claim 16 recites a step of “storing...” – this limitation is rejected under a similar rationale as to claim 2 above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant – 16/420,179
Co-pending 16/420,130
Claim 1
A flow analysis apparatus, comprising:
	a model deriver configured to generate a flow analytic model for performing a 5flow analysis for a plurality of cells by simulating a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component;
	and a flow analyzer configured to perform the flow analysis for the plurality of cells that divide the space around a design target component by using the generated 10flow analytic model. 

Claim 1
A flow analysis apparatus, comprising:
a flow analyzer configured to predict an output signal of numerical analysis 5performed multiple times iterations for a plurality of cells by using a flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component;
	and an analysis optimizer configured to perform optimization for the output signal. 

Claim 4

	The flow analysis apparatus of claim 1, further comprising 10a model deriver configured to generate the flow analytic model by using analytic data used for the numerical analysis. 
Claim 2

The flow analysis apparatus of claim 1, wherein the model deriver comprises:
	an analyzing data storage configured to store analytic data used for the 15numerical analysis;
	a signal generating model deriver configured to generate a signal generating model for predicting an input signal contributing to an output signal of the numerical analysis performed multiple times iterations through the analytic data;
	and an analytic model deriver configured to generate the analytic data for 20predicting the output signal of the numerical analysis performed multiple times iterations through the analytic data. 

Claim 5
The flow analysis apparatus of claim 1, wherein the flow analytic model comprises:
	15one or more signal generating models for predicting an input signal contributing to an output signal of numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data;
	and an analytic model for predicting an output signal of numerical analysis performed multiple times iterations through the analytic data. 

	Claim 15.

	The flow analysis apparatus of claim 14, wherein the model deriver comprises:
	an analytic data storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals 20corresponding to each of the plurality of input signals;
	a signal generating model deriver configured to generate the signal generating model for deriving an input signal contributing to an output signal of numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data;
	and 25an analytic model deriver configured to generate the analytic model for 36deriving an output signal of numerical analysis performed multiple times iterations through the analytic data. 


Regarding Claim 3

The flow analysis apparatus of claim 2, wherein the signal generating model deriver predicts the input signal 25contributing to the output signal of the numerical analysis performed multiple times iterations through an Equation
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    H
                                    Q
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        V
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    D
                                
                            
26wherein the k and the T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 

Regarding Claim 6

The flow analysis apparatus of claim 5, wherein the signal generating model predicts the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through an Equation
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    H
                                    Q
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        V
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    D
                                
                            
26wherein the k and the T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 

Regarding Claim 5

	The flow analysis apparatus of claim 2, wherein the analytic model deriver predicts the output signal of the numerical analysis performed multiple times iterations through an Equation 
                                
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    A
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                V
                                                            
                                                            ^
                                                        
                                                        
                                                            
                                                                k
                                                                +
                                                                T
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    C
                                
                            

wherein the k and the T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 
5wherein the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                              refers to an output signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 

Regarding Claim 7

	The flow analysis apparatus of claim 5, wherein the analytic model predicts the output signal of the numerical analysis performed multiple times iterations through an Equation 
                                
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    A
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                V
                                                            
                                                            ^
                                                        
                                                        
                                                            
                                                                k
                                                                +
                                                                T
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    C
                                
                            

wherein the k and the T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 
5wherein the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                              refers to an output signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 

Regarding Claim 7

	The flow analysis apparatus of claim 2, wherein the flow analyzer comprises:
	15a numerical analyzer configured to derive the analytic data by performing the numerical analysis for the design target component;
	a signal generator configured to derive the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through the signal generating model derived from the signal generating model deriver and the 20analytic data derived from the numerical analyzer;
	and an analyzer configured to derive the output signal of the numerical analysis performed multiple times iterations through the analytic model derived from the analytic model deriver from the input signal predicted by the signal generator. 

Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	a numerical analyzer configured to derive analytic data comprising an input 35signal and an output signal corresponding to the input signal by performing numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component;
	a signal generator configured to derive an input signal contributing to an 5output signal of numerical analysis performed multiple times iterations by inputting the analytic data comprising the input signal and the output signal to a signal generating model;
	and an analyzer configured to derive an output signal of numerical analysis performed multiple times iterations by inputting the output signal of the analytic data 10and the contributing input signal to the analytic model. 

Regarding Claim 8

The flow analysis apparatus of claim 7, 28wherein the numerical analyzer derives the analytic data by performing the numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component. 
Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	a numerical analyzer configured to derive analytic data comprising an input 35signal and an output signal corresponding to the input signal by performing numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component; 

Regarding Claim 9
5
The flow analysis apparatus of claim 8, wherein the signal generator derives the input signal contributing to the output signal of the numerical analysis performed a predetermined number of times iterations by inputting the analytic data to the signal generating model. 

Claim 13.
...
	a signal generator configured to derive an input signal contributing to an 5output signal of numerical analysis performed multiple times iterations by inputting the analytic data comprising the input signal and the output signal to a signal generating model;
...
Regarding Claim 10.

	The flow analysis apparatus of claim 9, wherein the analyzer derives the output signal where the numerical analysis has been performed the predetermined number of times iterations by inputting the output signal of the analytic data and the contributing input signal to the analytic model. 
Claim 13.
	...
	and an analyzer configured to derive an output signal of numerical analysis performed multiple times iterations by inputting the output signal of the analytic data 10and the contributing input signal to the analytic model. 



Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13-15 of copending Application No. 16/420,130 in view of Glaz 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 4
While the co-pending claimed invention does not explicitly recite:
The flow analysis apparatus of claim 2, wherein the signal generating model deriver generates a signal generating model by deriving a parameter through an optimization algorithm after constituting a relationship equation of the signal generating model where the parameter is not 15determined. 

Glaz teaches: 
The flow analysis apparatus of claim 2, wherein the signal generating model deriver generates a signal generating model by deriving a parameter through an optimization algorithm after constituting a relationship equation of the signal generating model where the parameter is not 15determined. (Glaz, see col. 1 on page 2422 – “The fitting parameters” are “unknown” that “need to be determined” – this is for the mapping function of the surrogate model – wherein this uses a “generalized least-squares estimate” [example of a optimization algorithm] which provides “the ‘best’ kriging surrogate...by maximizing the likelihood function” – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the input/output data, and the mapping function is first constituted and then the parameters are optimized)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending application with the teachings from Glaz on a system for generating a reduced order model from a CFD model. The motivation to combine would have been that Glaz’s technique uses “significantly 


	
Regarding Claim 6
While the co-pending claimed invention does not explicitly recite:
	The flow analysis apparatus of claim 2, wherein the analytic model deriver generates an analytic model by deriving a 10parameter through an optimization algorithm after constituting a relationship equation of the analytic model where the parameter is not determined.  

Glaz teaches: 
	The flow analysis apparatus of claim 2, wherein the analytic model deriver generates an analytic model by deriving a 10parameter through an optimization algorithm after constituting a relationship equation of the analytic model where the parameter is not determined.  (Glaz, see col. 1 on page 2422 – “The fitting parameters” are “unknown” that “need to be determined” – this is for the mapping function of the surrogate model – wherein this uses a “generalized least-squares estimate” [example of a optimization algorithm] which provides “the ‘best’ kriging surrogate...by maximizing the likelihood function” – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the input/output data, and the mapping function is first constituted and then the parameters are optimized)


Provisional Double Patenting Rejection with co-pending 16/420,167
Claims 1, 11-12, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14-16 of copending Application No. 16/420,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant is obvious from claim 1 of the co-pending application – the claimed numerical analysis for the co-pending, and the light shed on the co-pending claimed invention by the specification of the co-pending renders this obvious. Specifically, the specification of the co-pending clearly conveys that the claimed invention encompasses being applied to CFD. In other words, the claimed invention of the co-pending is obviously encompassing the embodiment recited in claim 1 of the instant application. 
Claim 11 of the instant is obvious over claim 11 of the co-pending for a similar rationale as claim 1
Claim 16 of the instant is obvious over claims 15-16 of the co-pending for a similar rationale as claim 1

Instant – 16/420,179
Co-pending 16/420,167
Regarding Claim 1

	A flow analysis apparatus, comprising:
	a model deriver configured to generate a flow analytic model for performing a 5flow analysis for a plurality of cells by simulating a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component;
	and a flow analyzer configured to perform the flow analysis for the plurality of cells that divide the space around a design target component by using the generated 10flow analytic model. 

Regarding Claim 1
	An analysis apparatus, comprising:
	a model deliver configured to generate an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component;
	and a model analyzer configured to predict the result of the numerical analysis performed multiple times iterations for a design target component by using the analytic model.

Regarding Claim 11.

	A flow analysis apparatus, comprising:
	a model deriver configured to generate a flow analytic model for performing a flow analysis for a plurality of cells by using analytic data used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component;
	and 20a flow analyzer configured to perform the flow analysis for the plurality of cells that 
Regarding Claim 11.

	An analysis apparatus, comprising:
	a model deriver configured to generate an analytic model for simulating a numerical analysis for a component by using analytic data used for the numerical analysis for the component;
	and a model analyzer configured to perform the numerical analysis for a design target component by using the analytic model.

Regarding Claim 12.

	The flow analysis apparatus of claim 11, 25wherein the flow analytic model simulates the numerical analysis performed 29multiple times iterations by the Computational Fluid Dynamics. 

Regarding Claim 14.

	The analysis apparatus of claim 11, wherein the analytic model predicts a result of the numerical analysis performed multiple times iterations.

Regarding Claim 16.

	A flow analysis method, comprising:
	storing, by a model deriver, analytic data comprising a plurality of input signals used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to a plurality of cells that divide a space around a component and a plurality of output signals corresponding to each of the plurality of input signals;
	20generating, by the model deriver, a flow analytic model for performing a flow analysis for the plurality of cells by using the analytic data;
	and performing, by a flow analyzer, the flow analysis for the plurality of cells that divide the space around a design target component by using the flow analytic model. 

Regarding Claim 15.

	An analysis method, comprising:
	generating, by a model deliver, an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component;
	and predicting, by a model analyzer, the result of the numerical analysis performed multiple times iterations for a design target component by using the analytic model.


Regarding Claim 16.

The analysis method of claim 15, wherein the generating the analytic model comprises:
	storing, by an analytic data storage, the analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	and generating, by an analytic model deliver, the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more.

Step 1
	Claim 1 is directed towards the statutory category of a machine.
Claim 11 is directed towards the statutory category of a machine.
Claim 16 is directed towards the statutory category of a process.

Claims 1 and 11, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:
	a model deriver configured to generate a flow analytic model for performing a 5flow analysis for a plurality of cells by simulating a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component;
	and a flow analyzer configured to perform the flow analysis for the plurality of cells that divide the space around a design target component by using the generated 10flow analytic model. 

	Claim 11 is recites similar limitations as claim 1 and is rejected under a similar rationale as claim 1. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept. 

Step 2A – Prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
	Claim 1 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) in the limitation: 
A flow analysis apparatus, comprising:
When this limitation is read in light of the specification which conveys the apparatus is a computer.


The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 
Claim 1 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) in the limitation: 
A flow analysis apparatus, comprising:
When this limitation is read in light of the specification which conveys the apparatus is a computer.

The Examiner is addressing the use of CFD as recited in the claims for clarity of record as also being WURC. The use of CFD, as recited in the claims, is merely part of the mathematical concept – the WURC analysis is solely for clarity, i.e. this is merely to additionally demonstrate that the use of computers to perform “a numerical analysis by computational fluid dynamics” is WURC. 

The following limitations encompasses merely the well-understood, routine, and conventional activity of using a computer such as for CFD analysis: 
A flow analysis apparatus, comprising:...
simulating a numerical analysis by Computational Fluid Dynamics (CFD)

For additional evidence that the above limitation is well-understood, routine, and conventional activity, see:
Lang et al., “Reduced Order Model Based on Principal Component Analysis for Process Simulation and Optimization”, 2009 – abstract “It is well-known that distributed parameter computational fluid dynamics (CFD) models provide more accurate results than conventional, lumped-parameter unit operation models used in process simulation.” wherein there is “commercial process simulation and CFD software”, also see § 1 for a 
Zhu et al., “Reduced-order modelling of wind turbine airfoil unsteady aerodynamic loading”, 2014 – see the abstract, see the section “Computational fluid dynamics” wherein a “commercial CFD solver CFX” is used to perform the numerical analysis
For additional evidence, see the prior art made of record below, both cited and relied upon. 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent claims
Claim 2 merely recites additional steps in the mathematical concept. In regards to the “storage” limitation this is 1) the merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), 2) insignificant extra-solution activity as per MPEP 2106.05(g) of “mere data gathering” and 3) the well-understood, routine, and conventional activity of “Storing and retrieving information in memory” as per MPEP §2106.05(d). 
Claim 3 recites an equation for the mathematical concept
Claim 4 recites an additional step in the mathematical concept
Claim 5 recites an equation for the mathematical concept
Claim 6 recites an additional step in the mathematical concept
Claim 7 recites additional steps in the mathematical concept
Claim 8 recites an additional step in the mathematical concept
Claim 9  recites an additional step in the mathematical concept
Claim 10  recites an additional step in the mathematical concept
Claim 12  recites an additional step in the mathematical concept
Claim 13 recites additional steps in the mathematical concept
Claims 14-15 recite equations for the mathematical concept
As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Claim 16, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 16 is:
	analytic data comprising a plurality of input signals used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to a plurality of cells that divide a space around a component and a plurality of output signals corresponding to each of the plurality of input signals;
20generating, by the model deriver, a flow analytic model for performing a flow analysis for the plurality of cells by using the analytic data;
	and performing, by a flow analyzer, the flow analysis for the plurality of cells that divide the space around a design target component by using the flow analytic model. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept. 

Step 2A – Prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
Claim 16 recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of mere data gathering: 
storing, by a model deriver, analytic data 


The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 
	Claim 16 recites adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of mere data gathering: 
storing, by a model deriver, analytic data 


storing, by a model deriver, analytic data 

The Examiner is addressing the use of CFD as recited in the claims for clarity of record as also being WURC. The use of CFD, as recited in the claims, is merely part of the mathematical concept – the WURC analysis is solely for clarity, i.e. this is merely to additionally demonstrate that the use of computers to perform “a numerical analysis by computational fluid dynamics” is WURC. 

The following limitations encompasses merely the well-understood, routine, and conventional activity of using a computer such as for CFD analysis: 
a numerical analysis by Computational Fluid Dynamics (CFD) 
For additional evidence that the above limitation is well-understood, routine, and conventional activity, see:
Lang et al., “Reduced Order Model Based on Principal Component Analysis for Process Simulation and Optimization”, 2009 – abstract “It is well-known that distributed parameter computational fluid dynamics (CFD) models provide more accurate results than conventional, lumped-parameter unit operation models used in process simulation.” wherein there is “commercial process simulation and CFD software”, also see § 1 for a 
Zhu et al., “Reduced-order modelling of wind turbine airfoil unsteady aerodynamic loading”, 2014 – see the abstract, see the section “Computational fluid dynamics” wherein a “commercial CFD solver CFX” is used to perform the numerical analysis
For additional evidence, see the prior art made of record below, both cited and relied upon. 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent claims of claim 1
Claim 17 merely recites additional steps in the mathematical concept
Claims 18-19 merely recite mathematical equations for the mathematical concept
Claim 20 merely recites additional steps in the mathematical concept. 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 14-15, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3 and 5 are treated as representative of claims 14-15 and 18-19. Claims 14-15 and claims 18-19 are rejected under a similar rationale as claims 3 and 5. 

See MPEP § 2164.01, which recites in part:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

See MPEP § 2164.01(a), which recites the Wands Factors and further recites: “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).”

See MPEP § 2106.04: which recites in part: “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).”

Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A) The breadth of the claims MPEP § 2164.08, which recites: “...The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims....The examiner should determine what each claim recites and what the subject matter is when the claim is considered as a whole, not when its parts are analyzed individually. No claim should be overlooked...The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”

Claims 3 and 5, and their parallel claims 14-15 and 18-19, recite mathematical equations.
The breadth of these claims is the equations, used in the manner set forth in the entirety of the claimed invention. 

Claim 3 recites:
The flow analysis apparatus of claim 2, wherein the signal generating model deriver predicts the input signal 25contributing to the output signal of the numerical analysis performed multiple times iterations through an Equation
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
26wherein the k and the T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to an input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 

	In order to make and used the claimed invention including claim 3, the entire scope of the claimed invention must be enabled.
	To enable the entire scope of the claimed invention, a skilled artisan would be required to be enabled to make and use the equation of claim 3, in the manner set forth in the claims and as described in the specification.

	The recitation of the equation in the claims conveys a claim scope that is not enabled.
	As an initial matter, the symbol above the “V” on the left side of the equation conveys that V is an estimated value, i.e. this V is estimated from the expression on the right side of the equation. 
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                    =
                     
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
This claimed equation then requires a scalar to be added to a 2x1 matrix – a person of ordinary skill would infer that to do this:
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                    =
                     
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                    
                        
                            
                                
                                    
                                        1
                                    
                                
                                
                                    
                                        1
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                     
                
            
	This conveys that the result of the equation is a 2x1 matrix wherein this matrix is the predicted input signal for contributing to the output signal. 
	In other words, the claim, when rewritten by simple algebraic manipulation as demonstrated above, recites: 
The flow analysis apparatus of claim 2, wherein the signal generating model deriver predicts the input signal 25contributing to the output signal of the numerical analysis performed multiple times iterations through an Equation
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                            
                        
                    
                
            
26wherein the k and the T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to an input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 

	At issue for lack of enablement is that the above equation does not result in a prediction of the input signal contributing to the output signal.
	For claim interpretation – H,Q, and D convey that they are scalar values. 
	V(k) and Y(k) convey they are the values of the signals at the kth numerical analysis, e.g. these are either the value at the step k, or these are a set of values [e.g., a series] at the step k.

A person of ordinary skill would have readily inferred from both the claims and the accompanying disclosure in the specification that                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     is merely the estimated value of V(k) after a period T, i.e. that this is an estimate of V(k+T).
	However, this is not what is conveyed by the equation.
	The equation, as claimed, presents a linear system of equations on the right side, while resulting into a single value on the left side. 
	I.e.                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                H
                                                Q
                                                V
                                                
                                                    
                                                        k
                                                    
                                                
                                                +
                                                D
                                            
                                        
                                        
                                            
                                                H
                                                Q
                                                Y
                                                
                                                    
                                                        k
                                                    
                                                
                                                +
                                                D
                                            
                                        
                                    
                                
                            
                        
                    

	A person of ordinary skill would not have been able to make and use the claimed invention with the currently recited equation.
	Instead, they would have to modify said equation to produce the prediction of the input value. But this modification is not what is claimed. 
	For example, some modifications that are required to the claimed and disclosed invention to actually make and use the entire scope of the claimed invention would be to change the equation to:
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                    V
                    
                        
                            k
                        
                    
                    +
                    D
                
            
OR
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                    Y
                    
                        
                            k
                        
                    
                    +
                    D
                
            
OR
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                            
                        
                    
                
            
entire scope of the presently claimed invention. 
	In other words, to make and use the claimed equations a person skilled in the art would have been faced with undue experimentation to determine what undisclosed mathematical operations needed to also be performed with the claimed equation in order to make and use the claimed equation. In other words, they would have to determine what undisclosed knowledge by the applicant’s, i.e. what undisclosed mathematical operations, needed to be performed in addition to the claimed equation that would have enabled them to make and use the claimed invention. This is undue experimentation – the claim is reciting at the least an incomplete mathematical equation, forcing a skilled person to discern what undisclosed knowledge is needed to complete said equation. 

	Such a modification is not what the claim recites, such a modification is not what the specification conveys – but such a modification would be required to actually make and use the claimed invention. 
	Instead, what is claimed is: 
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
	As such, the entire scope of the claimed invention, when read in combination with claim 3, is not enabled.

	In regards to the specification – see ¶ 56-59 – this describes the use of the claimed equation, and provides some additional clarification. E.g., H, Q, and D are determined “through for example, V(k), Y(k), and V(k+T)”. 
	In other words, a person of ordinary skill would reasonably infer from the specification that H, Q, and D are determined based on an optimization using “analytic data”, e.g. by using various known values for “V(k), Y(k), and V(k+T)” in combination with the claimed and described equation to fit the values of H, Q, and D such that the claimed equation results in estimated values of V(k+T) which approximate the actual values from the “analytic data”. 
	However, none of this rectifies the issues discussed above with the claimed equation – in order for a skilled person to be enabled to make and use the claimed invention with the description in ¶ 55-60 they would have to modify the claimed equation in a manner that would not be encompassed by the present claims, nor disclosed in the specification. 
	They would not have been able to make and use the claimed invention with the claimed equations, as the equation are, at the very least, incomplete – i.e., the equations are missing several operations that would have caused these claimed equations to be enabled. 
	As such, the claimed invention is not enabled. The claimed invention, with the claimed formula, would not enable a person of ordinary skill to make and use the entire scope of the claimed invention. 

Claim 5 recites:
	The flow analysis apparatus of claim 2, wherein the analytic model deriver predicts the output signal of the numerical analysis performed multiple times iterations through an Equation 
                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                
            

wherein the k and the T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to an input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 
5wherein the                         
                            
                                
                                    Y
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                      refers to an output signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 

	Claim 5, and parallel claims to claim 5, are rejected under a similar rationale as claim 3. 
	A person skilled in the art would be required to modify the claimed equation in claim, in a similar manner as claim 3, in order to be enabled to make and use the claimed invention.
	As such, they would not be enabled to make and use the entire scope of the claimed invention including claim 5. 
	To show this, in a similar manner as claim 3 above:
                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                    =
                    
                        
                            
                                
                                    
                                        A
                                        P
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        A
                                        P
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                    =
                    >
                     
                    
                        
                            
                                
                                    
                                        A
                                        P
                                        Y
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        C
                                    
                                
                                
                                    
                                        A
                                        P
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                        +
                                        C
                                    
                                
                            
                        
                    
                
            
	Again, and similar to claim 3 this results in a 2x1 matrix wherein the expected output is merely the estimated value of Y(k+T). 
	Claim 5 is not enabled, nor are the parallel claims 15 and 19.		

(B) The nature of the invention & (C) The state of the prior art MPEP § 2164.05(a) – which recites in part: “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art...The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. ”

The nature of the claimed invention relates to the fields of computational fluid dynamics, i.e. CFD, and methods for predicting input and output signals for a CFD simulation.
Specifically, and as the evidence cited below demonstrates, this field of endeavor is the field of endeavor related to surrogate/reduced order modelling of CFD simulations. While this is not recited in the claims or the specification, a person of ordinary skill in the art of CFD modelling would have readily recognized this from the disclosed invention and from what is well-known in the art. 
In addition, there is the related field of CFD models for turbine blades, as figure 1 and the description of figure 1 in the instant specification in ¶ 41 recite “a component such as a blade of a turbine”. 

For evidence related to the state of the art, including the relevant arts, see:
Glaz et al, “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010, as relied upon below – also see § 1 wherein this describes CFD and teaches “In addition to developing computationally efficient aerodynamic models based on simplifying assumptions, reduced-order modeling approaches that seek to approximate CFD results by extracting information from a limited number of full-order simulations have been proposed” – see the remaining portions of Glaz
Zhu et al., “Reduced-order modelling of wind turbine airfoil unsteady aerodynamic loading”, 2014 wherein the abstract teaches “In this paper, three different reduced-order models (auto-regressive and moving average, Volterra series and a surrogate based recurrence framework model) are presented for the prediction of the unsteady dynamic loading of wind turbine airfoils.” – see page 25 col 1 for more clarification – see page 16-27 for a discussion of the models reviewed – this includes Glaz’s model, this includes the “well-known model” of the Volterra series, this includes the “ARMA” model
The Examiner specifically notes equation 1, equation 10-13, and equation 15 – these are all methods for CFD simulations for predicting input and/or output signals from analytic data, similar to the claimed invention
Annoni, “Modeling for Wind Farm Control”, PhD Dissertation for the University of Minnesota, May 2016 – see the abstract “The main technical goal of this research is to develop techniques to obtain simplified models that will be used to properly coordinate wind turbines for more efficient operation of wind farms.”, then see chapters 4-5. Chapter 4 page 48 describes “A variety of reduced-order modeling techniques have been developed by the fluid dynamics and controls communities. Several of these methods are summarized see equation 4.1 which provides a set of equations for one of these models, also see § 4. 8 and equations 4.32-4.33 and 4.35 – wherein “This method attempts to fit the snapshot measurements at a particular operating point in time”, see § 4.9 for the addition of “noise”, see page 78 the algorithm for an example of creating an ROD model
Clainche et al., “A Reduced Order Model to Predict Transient Flows around Straight Bladed Vertical Axis Wind Turbines”, 2018 – see the abstract and § 1 which describes in part “Reduced order models have become popular in representing complex physics at an affordable cost.” – see § 2.2.1 starting at equation 2 – this form uses “vk” for a “snapshot” which “is composed by the signal...defined at time instant tk” – also see figure 1 for an example of the mesh 
Lang et al., “Reduced Order Model Based on Principal Component Analysis for Process Simulation and Optimization”, 2009 – see the abstract, see §1, see § 2.2.1 for the “state-space model” such as equation 7and equation 8
Lang et al., “Reduced Order Modeling for CFD Units”, 2011, PowerPoint Presentation, Energy System Initiative – this is an overview of the use of CFD simulations such as for a “turbine” (see slide 3), then see slide 5 for a visualization of “ROM” [reduced order model] and see slide 6 as well – then see slide 7 which teaches in part “Procedures for ROM development...1. Domain determination...2. Experimental design (LHS)...3. Run CFD models to obtain a set of snapshots with outputs...4. Implement the set with PCA (Principal Component Analysis)...5. Regression:...• NNET (Neural Network)...• Kriging (Geostatistical Technique)”
Lian et al., “Multiobjective Optimization Using Coupled Response Surface Model and Evolutionary Algorithm”, 2005 – see the abstract which teaches “In this work we develop an efficient approach for computationally expensive multiobjective design optimization problems. In this approach we bring together design of experiment, a response surface model, a genetic algorithm, and computational-fluid-dynamics analysis tools to provide an integrated optimization system. We use an improved hypercube sampling to preselect an array of design points on which the computational-fluid-dynamics code will run. Then a computationally cheap surrogate model is constructed based on response surface approximation. A real-coded genetic algorithm is then applied on the surrogate model to perform multiobjective optimization. Representative solutions are chosen from the Pareto-optimal front to verify against the computational-fluid-dynamics code”, see §2 equations 1-2, see § 3, see §6 – “The proposed approach has the following steps: 1) sampling design points using IHS based on the number of design variables, 2) Downloaded by evaluating the design points using the CFD code, 3) constructing the surrogate model using the response surface method, 4) applying the genetic algorithm on the surrogate model and finding the Pareto optimal solutions, and 5) choosing representative solutions along the Pareto-optimal front obtained from step 4 using the K-means clustering algorithm and verifying against the CFD code” 
Su et al., “A reduced order model for uncoupled and coupled cascade flutter analysis”, 2011 – see the abstract which teaches in part “It is computation-intensive and time-consuming to conduct the direct numerical simulation of the fluid and structure interaction of an entire blade row. This paper presents a reduced-order model (ROM) that significantly improves see equation 2 and the description of equation 2 wherein this is an “ARX model, Auto Regressive with eXogenous input” model for a ROM wherein “The identification technique is utilized to construct the ROM. The input and output data are discrete time observations. The 2n+1 blades of computational domain correspond to 2n þ1output vectors and are considerably less than cascade blade number (N)....” – this predicts an output signal, i.e. “y”, based on the previous output signals (y’(m-1)) and an “input vector” – see figure 2, see equations 9-12 and §2.2.1 for the ROM for the “blade row”
Jiaqing et al., “An approach to enhance the generalization capability of nonlinear aerodynamic reduced-order models”, 2015 – see the abstract, see §1 – this uses a “particle swarm algorithm” combined with a “neural network” as a reduced order model for CFD – see § 1 for a background including a description of the state of the art, see § 3 and figure 3 for an overview, see figure 10 for example results
Winter et al., “Nonlinear identification via connected neural networks for unsteady aerodynamic analysis”, 2018 – see the abstract, this uses a “neural network” as part of a “reduced-order modeling (ROM) technique”, see §1 for a background, see § 2 – see equation 1, see equations 2-4, and see their surrounding descriptions, see equations 10-11 as the surrounding description, - then see § 3 and figures 1-3 – equation 15 is similar to equation 1 – specifically, also see § 2.1 wherein the “well-known” “principle” of the “nonlinear auto-regressive with exogenous input (NARX) model architecture” is used to “approximate” the “response” [i.e. the output” of a system based on “previous/time-delayed inputs and previous outputs]” – in other words this predicts an output signal at a time (k) based on the input signals at time (k) to time (k-m) and the output signals at times (k-1) to (k-N) using a “mapping” function  wherein “an adequate in-put/output mapping has to be realized based on given training data.” 
Also see figure 4 which is similar to figure 1 of the instant specification, see § 5.3 and see figure 9 for an example result using various types of reduced order models for a signal over time compered to CFD, figures 10-21 provide numerous additional examples
Bui-Thanh et al., “Parametric Reduced-Order Models for Probabilistic Analysis of Unsteady Aerodynamic Applications”, 2008 – see the abstract and §1 then see § II for the “linearized CFD model” including the “standard state-space form” in equations 1-2 and see § III for the “model-reduction” technique used for the “reduced order model” 


(D) The level of one of ordinary skill (MPEP 2164.05(b)) – which recites in part: “The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the aspect of the invention applicable to their specialty. In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968)”

See above for the evidentiary showing to establish the level of one of ordinary skill. 

(E) The level of predictability in the art & (F) The amount of direction provided by the inventor (MPEP 2164.03) – which recites in part: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling...The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within 

At issue for enablement is the recited equations in the claimed invention.
The recited equations are not enabled, and the specification fails to teach exactly how to make or use the entire scope of the presently claimed invention.
Claim 3 recites in part: 
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
Claim 5 recites in part: 
                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                
            

	For a skilled person to be enabled to make and use the claimed invention with the claimed equations, they would have to determine how to obtain a predicted input signal using the equation recited in claim 3, and they would have to determine how to obtain a predicted output signal using the equation in claim 5.
	They would not have been able to make and use the claimed invention with the claimed equations, as the equation are, at the very least, incomplete – i.e., the equations are missing several operations that would have caused these claimed equations to be enabled. 
without using the claimed equations. 
	To provide some examples of equations that a person skilled in the art would have been able to use for predicting the input/output signals, see:

Su et al., as cited above § 2.1.2 equations 1-2:

    PNG
    media_image1.png
    386
    995
    media_image1.png
    Greyscale


Glaz et al., as cited above and below, see equations 1-4, see § B, then see equations 27-28 

    PNG
    media_image2.png
    843
    665
    media_image2.png
    Greyscale

Lang et al., see equations 7-8 and § 2.2.1 – also see § 2.2.3 for “mapping with neural networks” such as with “back propagation”. The Examiner notes the use of the neural networks in Lang with back propagation as the instant specification recites a usage of a NN with back-propagation, wherein Lang page 1698 col. 1, teaches “It is well-known that, even though a neural network can fit the data set well” and then see figure 1, also see § 2.2.4 for a PCA-Based ROM algorithm, and see equation 12-13:

    PNG
    media_image3.png
    394
    436
    media_image3.png
    Greyscale

Lian et al., as cited above, see § 2 for a “Response Surface Methodology”:

    PNG
    media_image4.png
    604
    510
    media_image4.png
    Greyscale


Winter et al., § 2.1 as cited above:

    PNG
    media_image5.png
    741
    499
    media_image5.png
    Greyscale


	In addition, also see the other references cited above for additional examples.


                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
Claim 5 recites in part: 
                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                
            
	None of the prior art cited above shows that the claimed equations would have been predictable from the prior art, nor would they have enabled a person to make and use the claimed equations. Instead, they merely would have demonstrated various examples of enabled equations that could be used instead of the claimed equations to have enabled the entire scope of the claimed invention. 
	To put into words what the equations of the prior art demonstrate, contrasted to the claimed equations: 
	The equations of the prior art, in some form or another as cited above, show that the value of the signal at a time/iteration of “k+T” may be predicted based on the input and/or output signal at time “T” such as by using a “mapping” function, a “fitting” function, or the like. 
	The presently claimed equations convey a similar concept, e.g. the H, Q, and D convey some sort of mapping/fitting function that is used to obtain the predicted value.
	At issue with the claimed equations is that the claimed equations DO NOT result in what is stated in the claimed invention. I.e. the claimed invention recites that the equations are used to predict the input/output signals, and the left side of the equations reflect this, i.e. the left side of these equations show that these equations should result in an estimated/predicted However, the right side of these results do NOT result in this predicted value, they clearly result in a 2x1 matrix.
	E.g., see equation 3 – a skilled person would have readily recognized that the “V(k)” input signal, combined with a mapping/fitting function of the H, Q, and D, may reasonable result in an estimate of V(k+T), when this is taken on its own. 
	They would also have recognized that the “Y(k)” combined with the same mapping function based on H, Q, D may have reasonably results in an estimate of V(k+T), when taken on its own.
	But this is not what the claim recites, nor is it what the specification conveys – instead, the claimed equation as stated above may reasonably result in an estimate of V(k+T) from both the top and bottom rows of the matrix that results from solving the equation. 
	To put it in other words: This equation would have been enabled if the equation recited:
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                    V
                    
                        
                            k
                        
                    
                    +
                    D
                
            
OR
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                    Y
                    
                        
                            k
                        
                    
                    +
                    D
                
            
OR
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        H
                                        Q
                                        V
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                                
                                    
                                        H
                                        Q
                                        Y
                                        
                                            
                                                k
                                            
                                        
                                        +
                                        D
                                    
                                
                            
                        
                    
                
            
However – this is not what is recited. None of these variants are what is claimed, nor does the specification support such variants. 
Instead, a skilled person would have been forced to find some way to use the claimed equations to make and use the entire scope of the claimed invention, without modification.

The applicant is claiming these equations, and yet the claims and the specification fail to actually enable the claimed invention to be made and used without undue experimentation. 
The claimed invention is not predictable from the prior art, i.e. a person skilled in the art would not have been able to extrapolate out from the prior art’s various equations to arrive at the claimed equation.
Instead, they would have simply used one of the prior art equations, or an obvious variant thereof, to have made and used the entire scope of the claimed invention. 

(G) The existence of working examples (MPEP 2164.02) – which recites in part: “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled... To make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims...”

There are no working examples for consideration. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP 2164.06) – which recites in part: “The quantity of 

	The claimed invention lacks enablement – a skilled person, to be enabled to make and use the claimed invention would be faced with undue experimentation.
	A skilled person would have been left to undue experimentation to determine how to make and use the claimed equations for the claimed invention, i.e. by determine what undisclosed mathematical operations were being performed in combination with the claimed equations to result in the predicted signals. 

Claim Interpretation - § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a model deriver configured to...” in claim 1 and claim 11
“a flow analyzer configured to...” in claim 1 and claim 11
A flow analysis apparatus... in claim 1 and claim 11
an analyzing data storage configured to... in claim 2
a signal generating model deriver configured to... in claim 2
and an analytic model deriver configured to ... in claim 2
a numerical analyzer configured to ... in claim 7
a signal generator configured to ... in claim 7
and an analyzer configured to ... in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the numerical analysis is performed multiple times iterations”. The phrase “multiple times iterations” is indefinite – it is not clear if this is intended to convey that 1) the numerical analysis is performed “multiple times”, or 2) the numerical analysis is perform for “multiple...iterations”, or 3) numerical analysis is performed “multiple times” wherein each performance comprises multiple “iterations”. In other words – it is not clear if the CFD/numerical analysis is performed multiple times, or if it is performed for multiple iterations (e.g., until steady-state), or if it is performed multiple times wherein each time the analysis is performed the analysis has multiple iterations. The presently claimed recitation is vague and ambiguous arising to an issue of indefiniteness as the specification sheds no significantly clarity on what this is actually intended to convey – e.g. see ¶ 70-74, ¶ 60, ¶ 50, and elsewhere. 
This recitation of “multiple times iterations” is recited twice in claim 2, and is further recited in claims 3, 5, 7, 12-14, 15, 17-19. All of these recitations are rejected under a similar rationale as used above for claim 2. 

Claim 3 recites an equation "wherein the k and the T refer to the number of times of numerical analysis,” – this is indefinite. Both k and T are referring to the same element, i.e. the “number of times of numerical analysis”, i.e. k=T by this description. 
Claims 5, 14-15, and 18-19 are rejected under a similar rationale as these contain the same recitations, i.e. that k=T
The Examiner notes that this may have been intended to reflect that “k” represents a first number of a time/iteration, e.g., k = the 1st iteration or the 1 second time, and that “T” refers to a second number of a time/iteration, e.g. T = the 10th iteration or the 10 second time – however this is not definitively recited in the claims themselves, nor clearly conveyed by the claims. Instead, the claims recite k=T, which renders the claim indefinite in scope as both of these elements are the same element. 

Claim limitations:
“a model deriver configured to...” in claim 1 and claim 11
“a flow analyzer configured to...” in claim 1 and claim 11
A flow analysis apparatus... in claim 1 and claim 11
an analyzing data storage configured to... in claim 2
a signal generating model deriver configured to... in claim 2
and an analytic model deriver configured to ... in claim 2
a numerical analyzer configured to ... in claim 7
a signal generator configured to ... in claim 7
and an analyzer configured to ... in claim 7
 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claimed limitations recited above invoke 112(f). The independent claims recite “A...apparatus, comprising:” wherein this apparatus comprises the above limitations. These limitations, as per the claim, are recited as structural components of the apparatus, and as such invoke § 112(f). The disclosed invention fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claims do NOT recite “A computing apparatus” comprising at least one processor and memory, wherein the computing apparatus is configured to implement a method comprising:... (see ¶ 90 in the instant specification)
Nor do the claims recite a variant of the above, i.e. the claims are NOT reciting the use of a computer with a processor/memory to implement the claimed invention.
In contrast, the claims are instead recites an apparatus for “flow analysis” wherein the apparatus comprises various elements that are “configured to” perform various functions associated with the claim. As recited in the claims, these are physical components that are configured to perform functions, wherein these components are parts of an “apparatus”. 
To overcome this rejection, the claims need to positively recite, in some manner, that the “apparatus” is a computing apparatus/computer comprising a processor and memory wherein the computer is implementing the claimed invention. 
To clarify – the claims need to positively reflect ¶ 91 “The processor [of the computing apparatus]...can be configured to implement the procedures, functions, methods, etc. described in connection with an exemplary embodiment” – the presently recited claims DO NOT clearly recite this, and as such they do not clearly link the structure, material, or acts to the claimed functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010

Regarding Claim 1

	A flow analysis apparatus, comprising: (Glaz, see abstract – this is “an accurate reduced-order model was generated by the surrogate-based recurrence framework approach with significantly fewer computational fluid dynamics evaluations”, i.e. this system performs at least one CFD simulation and uses the results of said CFD simulation(s) to generate a surrogate/reduced order model –see figure 6 for an example of results which compare the predictions from the CFD simulations to the surrogate/reduced order model – to clarify- see §2 ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computation”)
	a model deriver configured to generate a flow analytic model for performing a 5flow analysis for a plurality of cells by simulating a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component; (Glaz, see figure 5 – this is the grid/mesh of cells used for CFD – for relevance see figure 1 in the instant application which is a similar mesh for a similar component [i.e. the shape CP in the mesh of figure 1 is substantially similar to the one in figure 5 for a blade], see figure 1 for a drawing of the component that clarifies the shape of the component in figure 5, also for claim interpretation see ¶ 41 which recites “flow analysis can be performed to design a component
(CP), for example, a component such as a blade of a turbine”)

    PNG
    media_image6.png
    369
    406
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    336
    560
    media_image7.png
    Greyscale

	and a flow analyzer configured to perform the flow analysis for the plurality of cells that divide the space around a design target component by using the generated 10flow analytic model. (Glaz, as cited above teaches this – the system performs CFD simulations for said “grid” shown 

15
Regarding Claim 11.
Glaz teaches: 
	A flow analysis apparatus, comprising: (Glaz, see abstract – this is “an accurate reduced-order model was generated by the surrogate-based recurrence framework approach with significantly fewer computational fluid dynamics evaluations”, i.e. this system performs at least one CFD simulation and uses the results of said CFD simulation(s) to generate a surrogate/reduced order model –see figure 6 for an example of results which compare the predictions from the CFD simulations to the surrogate/reduced order model – to clarify- see §2 ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computation”)
	a model deriver configured to generate a flow analytic model for performing a flow analysis for a plurality of cells by using analytic data used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component; (Glaz, see figure 5 – this is the grid/mesh of cells used for CFD – for relevance see figure 1 in the instant application which is a similar mesh for a similar component [i.e. the shape CP in the mesh of figure 1 is substantially similar to the one in figure 5 for a blade], see figure 1 for a drawing of the component that clarifies the shape of the component in also for claim interpretation see ¶ 41 which recites “flow analysis can be performed to design a component (CP), for example, a component such as a blade of a turbine”)
	and 20a flow analyzer configured to perform the flow analysis for the plurality of cells that divide the space around a design target component by using the generated flow analytic model. (Glaz, as cited above teaches this – the system performs CFD simulations for said “grid” shown in at least figure 5, e.g. see figure 6 for an example of some of the results obtained, also see figure 7 and figure 9 and figure 10)


Regarding Claim 12.
Glaz teaches:
	The flow analysis apparatus of claim 11, 25wherein the flow analytic model simulates the numerical analysis performed 29multiple times iterations by the Computational Fluid Dynamics.  (Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the space around the blade – also see § 2 on page 2421 ¶ 1 – each CFD simulation is for a number of iterations, i.e. an iteration for each of the “increments” for the time steps, also see § 1 on page 2420 and figure 3 – there are also a predetermined number NT of CFD simulations that are performed – this claim encompasses both of these embodiments)

Regarding Claim 13.
Glaz teaches:
The flow analysis apparatus of claim 12, wherein the flow analytic model comprises:
	5one or more signal generating models for predicting an input signal contributing to a result of the numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data;(Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the space around the blade – also see § 2 on page 2421 ¶ 1 – each CFD simulation is for a number of iterations, i.e. an iteration for each of the “increments” for the time steps, also see § 1 on page 2420 and figure 3 – there are also a predetermined number NT of CFD simulations that are performed – this claim encompasses both of these embodiments – then see the remaining portions of §II for generating a surrogate model wherein “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”, also see equations 4, 25, and 27-28 and the surrounding description and figure 4 for the surrogate model – the system provides an “approximate [predicted] input vector [signal]” which has an associated “response” [output/result] from the CFD simulations – for the plurality of input signals – see figures 6-10-, there are multiple signals that are approximated by the use of the surrogate model for both input/output signals )
	and an analytic model for predicting the result of the numerical analysis performed multiple times iterations through the analytic data. (Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the T of CFD simulations that are performed – this claim encompasses both of these embodiments – then see the remaining portions of §II for generating a surrogate model wherein “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”, also see equations 4, 25, and 27-28 and the surrounding description and figure 4 for the surrogate model – the system provides an “approximate [predicted] input vector [signal]” which has an associated “response” [output/result] from the CFD simulations – for the plurality of input signals – see figures 6-10-, there are multiple signals that are approximated by the use of the surrogate model for both input/output signals )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6-10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443


Regarding Claim 2
Glaz teaches: 
	The flow analysis apparatus of claim 1, wherein the model deriver comprises:
	...
	a signal generating model deriver configured to generate a signal generating model for predicting an input signal contributing to an output signal of the numerical analysis performed multiple times iterations through the analytic data; (Glaz, see § 2 – this teaches a “surrogate-based reduced order model” is, in essence, “constructed by interpolating fitting data
the system provides predictions for both an input signal and an output signal using said surrogate model [example of a signal generating model] based on fitting the input/output data from multiple iterations of the CFD simulation)

    PNG
    media_image8.png
    337
    543
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    203
    693
    media_image9.png
    Greyscale


	and an analytic model deriver configured to generate the analytic data for 20predicting the output signal of the numerical analysis performed multiple times iterations through the analytic data. (Glaz, as cited above teaches this – the surrogate model provides predictions for the output signals based on the data from multiple CFD iterations – see figures 6-7, and 10 – these provide example results from both the CFD model and the surrogate model [the “SBRF”])

    PNG
    media_image10.png
    333
    433
    media_image10.png
    Greyscale


Glaz does not explicitly teach:
an analyzing data storage configured to store analytic data used for the 15numerical analysis;

Lang teaches:
an analyzing data storage configured to store analytic data used for the 15numerical analysis; (Lang, see the abstract for relevance – this is for CFD software and furthermore also includes “computationally fast reduced-order models (ROMs) have been developed that can be “trained” using the results from CFD simulations and then used directly within flowsheets.” and then the abstract teaches “Unit operation models (both CFD and ROMs) can be uploaded to a model database and shared between multiple users.”, i.e. the CFD models and the ROMs are both stored in a database for sharing said models, e.g. obviously this would include being for using said models for numerical analysis by other users, in addition see page 1 ¶ 2 which teaches a “user interface” wherein “The user interface (UI) provides a simple and intuitive method for APECS users to browse/search the model database, upload new models to the database, download models from the database, and change databases. The interface can also be used to select CFD models from the database to be used to “train” ROMs. The UI contains design-of-experiments algorithms for the selection of input values when creating ROMs. The ROM builder can automatically execute CFD simulations either locally or remotely using as inputs the values generated by the design of experiments. At the completion of the simulations, the ROM builder can generate the desired ROM type and compare the ROM predictions to the CFD predictions. Some ROMs are also capable of providing the user with contour and vector plots of solution variables (e.g., temperature, pressure) within the unit operation.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz on a system which uses CFD and ROM models with the teachings from Lang on which uses CFD and ROM models and includes storing said models on a database. The motivation to combine would have been that this would have enabled the models of Glaz to be shared between users, which would have improved the ability of multiple users to work with the same designs and models, in addition the UI of Lang would have provided “a simple and intuitive method” for users to use the model database. 

Regarding Claim 4
Glaz teaches: 
	The flow analysis apparatus of claim 2, wherein the signal generating model deriver generates a signal generating model by deriving a parameter through an optimization algorithm after constituting a relationship equation of the signal generating model where the parameter is not 15determined. (Glaz, see col. 1 on page 2422 – “The fitting parameters” are “unknown” that “need to be determined” – this is for the mapping function of the surrogate model – wherein this uses a “generalized least-squares estimate” [example of a optimization algorithm] which provides “the ‘best’ kriging surrogate...by maximizing the likelihood function” – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the 

Regarding Claim 6
Glaz teaches: 
	The flow analysis apparatus of claim 2, wherein the analytic model deriver generates an analytic model by deriving a 10parameter through an optimization algorithm after constituting a relationship equation of the analytic model where the parameter is not determined. (Glaz, see col. 1 on page 2422 – “The fitting parameters” are “unknown” that “need to be determined” – this is for the mapping function of the surrogate model – wherein this uses a “generalized least-squares estimate” [example of a optimization algorithm] which provides “the ‘best’ kriging surrogate...by maximizing the likelihood function” – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the input/output data, and the mapping function is first constituted and then the parameters are optimized)

Regarding Claim 7
Glaz teaches: 
	The flow analysis apparatus of claim 2, wherein the flow analyzer comprises:
	15a numerical analyzer configured to derive the analytic data by performing the numerical analysis for the design target component; (Glaz, see the citations above, see §3 on page 2423 which teaches that a “CFD solver” is used for the numerical analysis and describes in § 3 some 
	a signal generator configured to derive the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through the signal generating model derived from the signal generating model deriver and the 20analytic data derived from the numerical analyzer; (Glaz, as cited above for the surrogate model – specifically see equations 4, 27-28, and 25, and the surrounding descriptions – the system of Glaz provides a technique to predict/approximate the input/output signals based on the CFD simulations, i.e. see § II ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”)
	and an analyzer configured to derive the output signal of the numerical analysis performed multiple times iterations through the analytic model derived from the analytic model deriver from the input signal predicted by the signal generator. (Glaz, as cited above for the surrogate model – specifically see equations 4, 27-28, and 25, and the surrounding descriptions – the system of Glaz provides a technique to predict/approximate the input/output signals based on the CFD simulations, i.e. see § II ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-

Regarding Claim 8
Glaz teaches:
The flow analysis apparatus of claim 7, 28wherein the numerical analyzer derives the analytic data by performing the numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component. (Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the space around the blade)

Regarding Claim 9
Glaz teaches:5
The flow analysis apparatus of claim 8, wherein the signal generator derives the input signal contributing to the output signal of the numerical analysis performed a predetermined number of times iterations by inputting the analytic data to the signal generating model. (Glaz, as cited above teaches this – see § II, ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points. Typical surrogate prediction times are on the order of a fraction of a second, and then see figure 3 and § II.B.1 starting on page 2421 – the system uses a “limited number of training are obtained from CFD simulations”, i.e. there are a predetermined number of iterations of CFD cases used for the surrogate model [signal generating model] – specifically, there are “NT” training cases that are determined using a Latin Hypercube sampling technique to create a uniform design (figure 3 – each point is a one of the NT training cases) – this is for both the input and output signal predictions, see the above citations such as § II and the equations that form the surrogate model for more clarification
in addition – see §2 in col. 1 on page 2421 which teaches “For each training case, CFD is used to obtain time-domain aerodynamic response data from t0 to tf, in increments of ....” – this embodiment is also encompassed by the claimed invention, i.e. there are a fixed number of time periods in “increments” from the start time to the end time [a predetermined number of time iterations for each CFD simulation])

    PNG
    media_image11.png
    312
    865
    media_image11.png
    Greyscale

10
Regarding Claim 10.
Glaz teaches:5
	The flow analysis apparatus of claim 9, wherein the analyzer derives the output signal where the numerical analysis has been performed the predetermined number of times iterations by inputting the output signal of the analytic data and the contributing input signal to the analytic model. (Glaz, as cited above teaches this – see § II, ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points. Typical surrogate prediction times are on the order of a fraction of a second, and therefore surrogates are ideal for reduced-order modeling. Although generating the fitting data may require significant computational resources, this initial cost is generally much less than computing repeated solutions from the expensive full-order analysis.” – then see figure 3 and § II.B.1 starting on page 2421 – the system uses a “limited number of training are obtained from CFD simulations”, i.e. there are a predetermined number of iterations of CFD cases used for the surrogate model [signal generating model] – specifically, there are “NT” training cases that are determined using a Latin Hypercube sampling technique to create a uniform design (figure 3 – each point is a one of the NT training cases) – this is for both the input and output signal predictions, see the above citations such as § II and the equations that form the surrogate model for more clarification
in addition – see §2 in col. 1 on page 2421 which teaches “For each training case, CFD is used to obtain time-domain aerodynamic response data from t0 to tf, in increments of ....” – this embodiment is also encompassed by the claimed invention, i.e. there are a fixed number of time periods in “increments” from the start time to the end time [a predetermined number of time iterations for each CFD simulation])
15
Regarding Claim 16.
Glaz teaches: 
	A flow analysis method, comprising:(Glaz, see abstract – this is “an accurate reduced-order model was generated by the surrogate-based recurrence framework approach with significantly fewer computational fluid dynamics evaluations”, i.e. this system performs at least one CFD simulation and uses the results of said CFD simulation(s) to generate a surrogate/reduced order model –see figure 6 for an example of results which compare the predictions from the CFD simulations to the surrogate/reduced order model – to clarify- see §2 ¶ 1 “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computation”)
	...
	20generating, by the model deriver, a flow analytic model for performing a flow analysis for the plurality of cells by using the analytic data;(Glaz, see figure 5 – this is the grid/mesh of cells used for CFD – for relevance see figure 1 in the instant application which is a similar mesh for a similar component [i.e. the shape CP in the mesh of figure 1 is substantially similar to the also for claim interpretation see ¶ 41 which recites “flow analysis can be performed to design a component (CP), for example, a component such as a blade of a turbine”)
	and performing, by a flow analyzer, the flow analysis for the plurality of cells that divide the space around a design target component by using the flow analytic model. (Glaz, as cited above teaches this – the system performs CFD simulations for said “grid” shown in at least figure 5, e.g. see figure 6 for an example of some of the results obtained, also see figure 7 and figure 9 and figure 10)

Glaz does not explicitly teach: 
	storing, by a model deriver, analytic data comprising a plurality of input signals used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to a plurality of cells that divide a space around a component and a plurality of output signals corresponding to each of the plurality of input signals;

Lang, as taken in combination with Glaz, teaches: 
storing, by a model deriver, analytic data comprising a plurality of input signals used for a numerical analysis by Computational Fluid Dynamics (CFD) with respect to a plurality of cells that divide a space around a component and a plurality of output signals corresponding to each of the plurality of input signals;  (Lang, see the abstract for relevance – this is for CFD software and furthermore also includes “computationally fast reduced-order models (ROMs) have been “Unit operation models (both CFD and ROMs) can be uploaded to a model database and shared between multiple users.”, i.e. the CFD models and the ROMs are both stored in a database for sharing said models, e.g. obviously this would include being for using said models for numerical analysis by other users, in addition see page 1 ¶ 2 which teaches a “user interface” wherein “The user interface (UI) provides a simple and intuitive method for APECS users to browse/search the model database, upload new models to the database, download models from the database, and change databases. The interface can also be used to select CFD models from the database to be used to “train” ROMs. The UI contains design-of-experiments algorithms for the selection of input values when creating ROMs. The ROM builder can automatically execute CFD simulations either locally or remotely using as inputs the values generated by the design of experiments. At the completion of the simulations, the ROM builder can generate the desired ROM type and compare the ROM predictions to the CFD predictions. Some ROMs are also capable of providing the user with contour and vector plots of solution variables (e.g., temperature, pressure) within the unit operation.” – with regards to the input/output signals – this is obvious when taken in combination with Glaz, i.e. this would merely encompass the data associated with the stored CFD/ROM models [i.e. it would have been obvious to store the CFD model in association with the ROM model in association with the data used from the CFD model related to the signals for the ROM model)




Regarding Claim 17.
Glaz teaches: 
	The flow analysis method of claim 16, wherein the generating the flow analytic model comprises:
	generating, by a signal generating model deriver, a signal generating model for predicting an input signal contributing to an output signal of the numerical analysis 5performed multiple times iterations among the plurality of input signals through the analytic data; (Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the space around the blade – also see § 2 on page 2421 ¶ 1 – each CFD simulation is for a number of iterations, i.e. an iteration for each of the “increments” for the time steps, also see § 1 on page 2420 and figure 3 – there are also a predetermined number NT of CFD simulations that are performed – this claim encompasses both of these embodiments the system provides an “approximate [predicted] input vector [signal]” which has an associated “response” [output/result] from the CFD simulations – for the plurality of input signals – see figures 6-10-, there are multiple signals that are approximated by the use of the surrogate model for both input/output signals )
	and generating, by an analytic model deriver. the analytic model for predicting the output signal of the numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data.  (Glaz, see figure 5, see § III, and see the other citations above –CFD is performed on the grid with the plurality of cells that divide the space around the blade – also see § 2 on page 2421 ¶ 1 – each CFD simulation is for a number of iterations, i.e. an iteration for each of the “increments” for the time steps, also see § 1 on page 2420 and figure 3 – there are also a predetermined number NT of CFD simulations that are performed – this claim encompasses both of these embodiments – then see the remaining portions of §II for generating a surrogate model wherein “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-the system provides an “approximate [predicted] input vector [signal]” which has an associated “response” [output/result] from the CFD simulations – for the plurality of input signals – see figures 6-10-, there are multiple signals that are approximated by the use of the surrogate model for both input/output signals )

Regarding Claim 20.
Glaz teaches: 
	The flow analysis method of claim 17, 15wherein the generating the signal generating model comprises:
	constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined;  (Glaz, see col. 1 on page 2422 – “The fitting parameters” are “unknown” that “need to be determined” – this is for the mapping function of the surrogate model – wherein this uses a “generalized least-squares estimate” [example of a optimization algorithm] which provides “the ‘best’ kriging surrogate...by maximizing the likelihood function” – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the input/output data, and the mapping function is first constituted and then the parameters are optimized)
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm.  (Glaz, see col. 1 on page 2422 – this results in the mapping function in equation 25, which is used for the input/output predictions – see figure 4 – the mapping function is an example of a relationship equation as this relates the input/output data, and the mapping function is first constituted and then the parameters are optimized)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128